

113 S1509 IS: Maritime Goods Movement Act for the 21st Century
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1509IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mrs. Murray (for herself and Ms. Cantwell) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo establish a Maritime Goods Movement User Fee and
		  provide grants for international maritime cargo improvements and for other
		  purposes.1.Short
			 titleThis Act may be cited as
			 the Maritime Goods Movement Act for
			 the 21st Century.2.DefinitionsIn this Act:(1)Commercial
			 cargoThe term commercial cargo—(A)means—(i)any
			 cargo transported on a commercial vessel, including passengers transported for
			 compensation or hire; and(ii)international
			 maritime cargo; and(B)does not
			 include—(i)bunker fuel,
			 ship’s stores, sea stores, or the legitimate equipment necessary to the
			 operation of a vessel; or(ii)fish or other
			 aquatic animal life caught and not previously landed on shore.(2)Commercial
			 vesselThe term commercial vessel—(A)means any vessel
			 used—(i)in
			 transporting cargo by water for compensation or hire; or(ii)in
			 transporting cargo by water in the business of the owner, lessee, or operator
			 of the vessel; and(B)does not include
			 any ferry engaged primarily in the ferrying of passengers (including their
			 vehicles) between points within the United States, or between the United States
			 and contiguous countries.(3)FerryThe
			 term ferry means any vessel which arrives in the United States on
			 a regular schedule during its operating season at intervals of at least once
			 each business day.(4)International
			 maritime cargoThe term international maritime cargo
			 means any cargo that is moved by ship that arrives into the United States from
			 a point outside the United States, regardless of whether such cargo—(A)arrives in the
			 United States by ship; or(B)is unloaded in a
			 foreign country and arrives in the United States by another form of
			 transit.(5)Low-use
			 portThe term low-use port means a port at which not
			 more than 1,000,000 tons of cargo is transported each calendar year.(6)Point of
			 entryThe term point of entry means a place where
			 commercial cargo enters the United States.(7)Port(A)In
			 generalExcept as provided in subparagraphs (B) and (C), or
			 otherwise specifically provided in this Act, the term port means
			 any channel or harbor (or component thereof) in the United States,
			 which—(i)is
			 not an inland waterway; and(ii)is
			 open to public navigation.(B)Exception for
			 certain facilitiesThe term port does not include
			 any channel or harbor with respect to which no Federal funds have been used
			 since 1977 for construction, maintenance, or operation, or which was
			 deauthorized by Federal law before 2013.(C)Special rule
			 for the Columbia RiverThe term port shall include
			 the channels of the Columbia River in the States of Oregon and Washington only
			 up to the downstream side of the Bonneville Lock and Dam.(8)Super donor
			 port(A)In
			 generalThe term super donor port means a port for
			 which average expenditures in the 5 previous fiscal years—(i)for
			 fiscal years beginning prior to the date of the enactment of this Act, from the
			 Harbor Maintenance Trust Fund pursuant to section 9505(c)(1) of the Internal
			 Revenue Code of 1986 (relating to expenditures from the Harbor Maintenance
			 Trust Fund) are less than 10 percent of the total average amount of harbor
			 maintenance taxes collected through landings at such port in such fiscal years;
			 or(ii)for fiscal years
			 beginning after such date of enactment, from the amounts collected for the
			 Maritime Goods Movement User Fee are less than 10 percent of the total average
			 amount of such Fees collected through landings at such port.(B)Included
			 expendituresThe amount of expenditures under subparagraph (A)
			 shall only include expenditures made at such a port in the immediate harbor
			 area containing docks and other facilities utilized for the loading and
			 unloading of foreign waterborne commerce and in any navigational channels in
			 the United States that are necessary for the transportation of such foreign
			 waterborne commerce between such immediate harbor areas and foreign
			 ports.(9)ValueThe
			 term value means—(A)with respect to
			 domestic commercial cargo, the value as determined by standard commercial
			 documentation;(B)with respect to
			 imported commercial cargo, the appraised value for duty as determined under
			 section 402 of the Tariff Act of 1930 (19 U.S.C. 1401a); or(C)with respect to
			 the transportation of passengers for hire, the actual charge paid for such
			 service or the prevailing charge for comparable service if no actual charge is
			 paid.3.Establishment of
			 Maritime Goods Movement User Fee(a)Establishment
			 of fee(1)In
			 generalExcept as otherwise provided in this section, there is
			 imposed a Maritime Goods Movement User Fee on all commercial cargo—(A)unloaded from or
			 loaded on a commercial vessel at a port; or(B)that enters the
			 United States at a point of entry.(2)Effective
			 dateThe Maritime Goods Movement User Fee shall be imposed on
			 commercial cargo under paragraph (1) beginning on October 1 of the first fiscal
			 year beginning after the date of the enactment of this Act.(b)Fee
			 amountThe amount of the Maritime Goods Movement User Fee shall
			 be an amount equal to 0.125 percent of the value of the commercial
			 cargo.(c)Collection of
			 feeThe Maritime Goods Movement User Fee shall be collected by
			 U.S. Customs and Border Protection.(d)Time of
			 imposition of feeThe Maritime Goods Movement User Fee shall be
			 imposed on commercial cargo at the time—(1)the commercial
			 cargo is unloaded from or loaded on a commercial vessel at a port in the United
			 States; or(2)the commercial
			 cargo enters the United States at a point of entry.(e)Inapplicability
			 to cargoNo Maritime Goods Movement User Fee shall be imposed
			 under this section on any export of the United States.(f)Coordination of
			 fee where transportation subject to tax imposed under 4042 of the Internal
			 Revenue CodeNo Maritime Goods Movement User Fee shall be imposed
			 under this section with respect to the loading or unloading of any cargo on or
			 from a vessel if any fuel of such vessel has been (or will be) subject to the
			 tax imposed by section 4042 of the Internal Revenue Code of 1986 (relating to
			 tax on fuels used in commercial transportation on inland waterways).(g)Special rule
			 for Alaska, Hawaii, and possessions(1)In
			 generalNo Maritime Goods Movement User Fee shall be imposed
			 on—(A)cargo loaded on a
			 vessel in a port in the United States mainland for transportation to Alaska,
			 Hawaii, or any possession of the United States for ultimate use or consumption
			 in Alaska, Hawaii, or any possession of the United States;(B)cargo loaded on a
			 vessel in Alaska, Hawaii, or any possession of the United States for
			 transportation to the United States mainland, Alaska, Hawaii, or such a
			 possession for ultimate use or consumption in the United States mainland,
			 Alaska, Hawaii, or such a possession;(C)the unloading of
			 cargo described in subparagraph (A) or (B) in Alaska, Hawaii, or any possession
			 of the United States, or in the United States mainland, respectively; or(D)cargo loaded on a
			 vessel in Alaska, Hawaii, or a possession of the United States and unloaded in
			 the State or possession in which loaded, or passengers transported on United
			 States flag vessels operating solely within the State waters of Alaska or
			 Hawaii and adjacent international waters.(2)CargoFor
			 purposes of this subsection, the term cargo does not include crude
			 oil with respect to Alaska.(3)United States
			 mainlandFor purposes of this section, the term United
			 States mainland means the continental United States (not including
			 Alaska).(h)Special
			 rulesExcept as provided by regulations:(1)Fee imposed
			 only onceThe Maritime Goods Movement User Fee shall be imposed
			 on the same commercial cargo only 1 time.(2)Exception for
			 intraport movementsUnder regulations, no Maritime Goods Movement
			 User Fee shall be imposed on the mere movement of commercial cargo within a
			 port.(3)Relay
			 cargoOnly 1 Maritime Goods Movement User Fee shall be imposed on
			 cargo (moving under a single bill of lading) which is unloaded from one vessel
			 and loaded onto another vessel at any port in the United States for relay to or
			 from any port in Alaska, Hawaii, or any possession of the United States. For
			 purposes of this paragraph, the term cargo does not include any item not
			 treated as cargo under subsection (g)(2).(i)Exemption for
			 United StatesNo Maritime Goods Movement User Fee shall be
			 imposed on the United States or any agency or instrumentality thereof.(j)Exemption for
			 humanitarian and development assistance cargosNo Maritime Goods
			 Movement User Fee shall be imposed on any nonprofit organization or cooperative
			 for cargo which is owned or financed by such nonprofit organization or
			 cooperative and which is certified by the U.S. Customs and Border Protection as
			 intended for use in humanitarian or development assistance overseas.(k)Limitation on
			 collection of feeNo fee may be collected under this section
			 except to the extent that the expenditure of the fee to pay the costs of
			 activities and services for which the fee is imposed is provided for in advance
			 in an appropriations Act.(l)Receipts
			 credited as offsetting collectionsNotwithstanding section 3302
			 of title 31, United States Code, any fee collected under this section—(1)shall be credited
			 as offsetting collections to the accounts that finance the activities and
			 services detailed in section 4;(2)shall be
			 available for expenditure only to pay the costs of activities and services
			 detailed in section 4; and(3)shall remain
			 available until expended.4.Expenditures of
			 Maritime Goods Movement User Fee(a)Administrative
			 costsUp to $10,000,000 of
			 the amount of the Maritime Goods Movement User Fees collected during any fiscal
			 year shall be available for payment of expenses of administration incurred by
			 the Department of Homeland Security, the Army Corps of Engineers, and the
			 Department of Transportation.(b)Other
			 expendituresThe amounts of
			 the Maritime Goods Movement User Fees collected for a fiscal year that are not
			 used for administration under subsection (a) shall be allocated as
			 follows:(1)Harbor
			 maintenance programsFor the
			 first 5 fiscal years beginning after the date of the enactment of this Act, 95
			 percent, and for each fiscal year thereafter 80 percent, of such amounts shall
			 be available to pay up to 100 percent of the eligible operations and
			 maintenance costs assigned to commercial navigation of all harbors and inland
			 harbors within the United States, as authorized by section 210(a)(2) of the
			 Water Resources Development Act of 1986 (33 U.S.C. 2238(a)(2)), including the
			 Federal share of the cost of—(A)maintenance of Federal navigation projects
			 to their authorized depths and widths;(B)disposal of maintenance dredged
			 material;(C)construction and maintenance of dredged
			 material placement facilities;(D)projects or activities for the beneficial
			 use of dredged material or sand mitigation;(E)jetties, breakwaters, bridges, and other
			 navigation structures; and(F)related studies and surveys.(2)Low-use
			 portsOf the amounts made
			 available each fiscal year for harbor maintenance programs under paragraph (1),
			 up to 8 percent shall be allocated for low-use ports. Special emphasis shall be
			 placed on low-use ports where there is a Coast Guard presence and low-use ports
			 which the Coast Guard determines to be restricted navigation areas or harbors
			 of refuge.(3)Competitive
			 grant program for goods movement(A)Super donor
			 portsFor each fiscal year
			 beginning with the sixth fiscal year beginning after the date of the enactment
			 of this Act, 15 percent of the amounts of the Maritime Goods Movement User Fee
			 not used for administration under subsection (a), shall be allocated to super
			 donor ports to carry out projects or activities described in paragraphs (1),
			 (2), and (3) of section 5(e).(B)Other
			 usesFor each fiscal year
			 beginning after the date of the enactment of this Act, 5 percent of the amounts
			 of the Maritime Goods Movement User Fee not used for administration under
			 subsection (a) shall be allocated to carry out projects or activities described
			 in paragraphs (4), (5), and (6) of subsection 5(e).5.Competitive
			 Grant Program for Goods Movement(a)Establishment
			 of grant programThere is established a Competitive Grant Program
			 for Goods Movement to be administered by the Secretary of Transportation in
			 consultation with the Assistant Secretary of the Army for Civil Works.(b)PurposeThe
			 purpose of the Competitive Grant Program for Goods Movement to provide
			 financial assistance for capital investments that improve the efficiency of the
			 transportation system of the United States to move international maritime
			 cargo.(c)Project
			 eligibility(1)Minimum number
			 of granteesFor each fiscal year, there shall be no less
			 than—(A)3 grantees that
			 are super donor ports; and(B)3 grantees that
			 are eligible entities under subsection (d).(2)Cost-shareThe
			 Federal cost share of a project awarded a grant under this section shall be no
			 more than 50 percent of the total cost.(d)Eligible
			 entityA grant under this section may only be awarded to a State
			 or local government entity, including a port authority.(e)Eligible
			 projectsA grant awarded under this section may be used for the
			 following:(1)Any in-water
			 improvement in the navigable waters in or near such port that the Secretary of
			 the Army is authorized to make, including environmental remediation and habitat
			 mitigation if certified by the Assistant Secretary to improve the movement of
			 international maritime cargo.(2)Any in water
			 improvement in berthing areas in such port pursuant to a channel widening or
			 deepening project.(3)Maintenance of
			 berthing areas adjacent to navigational channels in such port.(4)Improvements to
			 an intermodal corridor facility project to benefit international maritime cargo
			 as certified by the Secretary of Transportation or designee, in consultation
			 with the Assistant Secretary of the Army for Civil Works or designee.(5)Improvements to a
			 land port of entry project to benefit international maritime cargo as certified
			 by the Secretary of Transportation or designee, in consultation with the
			 Assistant Secretary of the Army for Civil Works or designee.(6)A project that
			 improves access to a port or intermodal terminal facility to benefit
			 international maritime cargo as certified by the Secretary of Transportation or
			 designee, in consultation with the Assistant Secretary of the Army for Civil
			 Works or designee.6.Repeal of harbor
			 maintenance tax(a)In
			 generalSubchapter A of chapter 36 of the Internal Revenue Code
			 of 1986 is repealed.(b)Conforming
			 amendmentThe table of subchapters for chapter 36 of the Internal
			 Revenue Code of 1986 is amended by striking the item relating to subchapter
			 A.(c)Effective
			 dateThe amendments made by this section shall apply to port uses
			 (as defined in section 4462, as in effect on the day before the date of the
			 enactment of this Act) on or after October 1 of the first fiscal year beginning
			 after the date of the enactment of this Act.7.Treatment of
			 balances from the Harbor Maintenance Trust FundAny remaining balances in the Harbor
			 Maintenance Trust Fund established by section 9505 of the Internal Revenue Code
			 of 1986 (relating to expenditures from the Harbor Maintenance Trust Fund) shall
			 remain available until expended in accordance with the requirements of
			 subsection (c) of that section.8.Application of
			 wage requirementsNothing in
			 this Act shall be construed to prevent the application of wage requirements
			 otherwise applicable to harbor maintenance improvement projects on the date of
			 enactment of this Act.